                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                             DOCKET NO. 3:20-cv-19-FDW


 WILLIAM F. MACKEY,                              )
                                                 )
         Plaintiff,                              )
                                                 )
 vs.                                             )                       ORDER
                                                 )
 WELLS FARGO BANK, N.A.,                         )
                                                 )
         Defendant.                              )
                                                 )


       THIS MATTER is before the Court on Defendant’s Motion for Summary Judgment (Doc.

No. 14), which has been fully briefed (Docs. Nos. 16, 19, 20) and is ripe for review. For the

reasons below, the motion is GRANTED IN PART and DENIED IN PART. In so ruling, the

Court also sua sponte continues the trial setting in this matter to the Court’s mixed term beginning

March 1, 2021.

       Plaintiff, a current employee of Defendant Wells Fargo Bank, N.A, filed this suit asserting

several causes of action arising out of his employment, including race and sex discrimination in

violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title

VII”) and race discrimination in violation of 42 U.S.C. § 1981 (“Section 1981”). Defendant has

moved for summary judgment on all claims.

       Defendant moves for summary judgment on Plaintiff’s Section 1981 claims that rely on

conduct that occurred more than four years prior to filing the Complaint. It is well-settled that a

four-year statute of limitations applies to § 1981 claims. Jones v. R.R. Donnelley & Sons Co., 541

U.S. 369, 383, 124 S. Ct. 1836 (2004); see also Tabb v. Bd. of Educ. of Durham Pub. Sch., No.




         Case 3:20-cv-00019-FDW Document 21 Filed 12/11/20 Page 1 of 3
1:17CV730, 2019 WL 688655, at *3 (M.D.N.C. Feb. 19, 2019);1 White v. BFI Waste Servs., LLC,

375 F.3d 288, 292 (4th Cir. 2004) (applying four-year limitation period to hostile work

environment claims under § 1981). Plaintiff’s brief in opposition to the motion at bar seems to

concede the four-year limitation period and suggests he does not intend to pursue claims outside

the relevant statute of limitations period for 42 U.S.C. § 1981. Specifically, Plaintiff states in

response to Defendant’s statute of limitations argument: “Defendant’s argument fails because

Plaintiff’s claims are for the discrimination he has experienced within the applicable statute of

limitations and the discrimination he continues to experience as an employee at Wells Fargo. The

undisputed evidence demonstrates that Plaintiff has received positive performance reviews

throughout his employment, including years 2015 to present, which are not time barred.” (Doc.

No. 19, p. 20 (emphasis added)). To the extent Plaintiff seeks to assert and/or recover for claims

under Section 1981 that are outside the four-year statute of limitations, including Plaintiff’s pay

prior to December 11, 2015, those claims are barred. Accordingly, that portion of Defendant’s

Motion is granted.

           Similarly, Defendant argues Title VII bars Plaintiff’s recovery for alleged discriminatory

treatment that occurred before March 14, 2018, which is 180 days prior to the filing of Mackey’s

first EEOC charge. 42 U.S.C. § 2000e-5(e)(1). Plaintiff does not directly oppose Defendant’s

argument regarding the time limitations on his claims under Title VII. Moreover, Plaintiff has

neither argued nor forecast any evidence sufficient to support any applicable continuing violation


1   In Tabb, the court explained:
           42 U.S.C. § 1981 does not contain an independent statute of limitations. Jones v. R.R. Donnelly &
           Sons Co., 541 U.S. 369, 371, 124 S.Ct. 1836, 158 L.Ed.2d 645 (2004). However, 28 U.S.C. § 1658,
           passed in 1990 and enacted in 1991, specifies a four-year statute of limitations for any “civil action
           arising under an Act of Congress enacted after the date of the enactment of this section.” 28 U.S.C.
           § 1658. The Supreme Court has found that, because § 1981 was expanded by legislative action in
           1991 to cover racial discrimination in any term or benefit of employment, the four-year federal
           statute of limitations applies to § 1981 race discrimination claims. R.R. Donnelly, 541 U.S. at 383–
           84, 124 S.Ct. 1836.



              Case 3:20-cv-00019-FDW Document 21 Filed 12/11/20 Page 2 of 3
theory. Accordingly, to the extent Plaintiff seeks to assert and/or recover for claims under Title

VII that occurred prior to March 14, 2018, those claims are also time-barred and that portion of

Defendant’s Motion is GRANTED.

       As to all other portions of Defendant’s motion, they are DENIED. The record shows

Plaintiff can establish a prima facie case of race and sex discrimination under Title VII and § 1981

within the applicable time periods. The record also makes clear issues of fact exist as to

Defendant’s legitimate, nondiscriminatory reason for the allegedly discriminatory conduct, as well

as issues of fact as to whether Defendant’s purported reasons for its actions are a pretext for

discrimination. Summary judgment is therefore not appropriate for Plaintiff’s claims within the

relevant time period.

       Finally, trial in this matter is currently docketed for January 4, 2021. Because of limited

courtroom availability, as well as the current trial settings for other cases appearing on the docket,

the Court sua sponte continues trial in this matter to the mixed term beginning March 1, 2021. The

parties’ joint pretrial submissions, as required under this Court’s Standing Order, shall be due by

February 1, 2021. A pretrial conference will be set closer to trial.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgment (Doc.

No. 14) is GRANTED IN PART AND DENIED IN PART. Trial in this matter is hereby continued

from January 4, 2021, to the Court’s March 1, 2021, trial term. The parties’ jointly prepared

pretrial submissions shall be filed no later than February 1, 2021.

       IT IS SO ORDERED.
                                             Signed: December 10, 2020




         Case 3:20-cv-00019-FDW Document 21 Filed 12/11/20 Page 3 of 3
